department of the treasury internal_revenue_service washington d c 2uu550042 sep 2ih - cp f - la tax_exempt_and_government_entities_division u i l krerereeekeeerererrere kekeerrekrerererererer kekerekrrereeerererer kerererrerererereeere attn eo kkrkkrerekrerereekreereer krrrekrerekrerererererer legend system a - kkrikkiaairerer eere ere iiia iana state b - heikki rerereereriikierr plan x pian y - - kerieakkiaaaiiraare rrr aiiaia a krrieriekiikireiiire reet ir iiia plan z hrkikeeriererkeerererererereere regulations r hakekerererererrererrereerereere dear kerkeererekeee this is in response to a request for a private_letter_ruling dated date and supplemented by correspondence dated date date date and date which was submitted on your behalf by your authorized representative concerning the tax treatment of certain contributions under sec_415 of the internal_revenue_code the code in support of your request the following facts and representations have been submitted o ceneennereeeeeaeeenneunoe vv u0 plan z covers employees of counties system a was established to administer plan x plan y and plan z plan x covers employees of participating departments of state b plan y covers all full- time officers of state b’s police force school boards and units of local_government in state b the plan documents that relate to plan x plan y and plan z are the relevant sections of the state b revised statutes and the relevant sections of the state b administrative regulations regulations r plan x plan y and plan z are defined benefit plans that you represent meet the requirements for qualification under code sec_401 and qualify as governmental plans within the meaning of code sec_414 system a is governed by a board_of trustees comprised of nine members who are the secretary of the state b governor's personnel cabinet members or retirees of the respective plans who are elected by the membership and appointees of the governor of state b the day to day administration of system a is carried out by a staff under the supervision of an executive director participating employers’ contributions to plan x plan y and plan z are actuarially determined members of plan x are required to contribute five percent of their creditable compensation to the plan members of plan y are required to contribute eight percent of their creditable compensation to the plan members of plan z are required to contribute five percent of their creditable compensation to the plan in addition members in plan x and plan z who are employed in hazardous duty positions are required to contribute eight percent of their creditable compensation to those plans employers who participate in plan x plan y and plan z are required to treat employee contributions made to those plans as being picked up under code sec_414 the plan x defined benefit formula is based on three different criteria i the member's final compensation ii years_of_service credit and iii a statutory multiplier sec_61 of plan x contains the provisions for determining a member's service retirement allowance and the basic formula for calculating annual benefits of members in non-hazardous positions members of plan x who serve in hazardous positions are paid a benefit as calculated under section of plan y plan y bases its defined benefit calculation on three different criteria i the member’s final compensation ii years_of_service credit and iii a statutory multiplier the years_of_service credit used in determining the member's benefit is the sum of the member's current service service after date and prior service service before date section of plan y provides that the basic formula for calculating annual benefits for plan y members who retire after date i sec_2 percent of final compensation_for each year_of_service credit setneneresnresnrespensees qu u u plan z bases its defined benefit calculation on three different criteria i the member's final compensation ii years_of_service credit and iii a statutory multiplier benefit calculations for members of plan z who serve in non-hazardous positions are determined under sec_61 of plan x benefit calculations for members of plan z who serve in hazardous positions are calculated under section of plan y sec_61 of plan x provides in pertinent part that any employee participating in one of the retirement systems administered by system a prior to date who has accrued at least forty-eight months of service if age sixty- five or at least sixty months of service if under age_sixty-five in the systems administered by system a and who has a total service in all state b- administered retirement systems of at least one hundred eighty months of service_credit may purchase a combined maximum total of five years of retirement service_credit which is not otherwise purchasable under any of the provisions of plan x plan y and plan z this service is referred to as other service circumstances under which other service may be purchased under plan x system will consider a purchase of other service to be permissive_service_credit only if a member linked the purchase to a period of employment that was not previously credited as service under system a in aletter dated date system a proposed to revise the sec_61 of plan x further provides that the purchase_price for the retirement service_credit shall be calculated and paid for as a delayed contribution_payment and the payment shail not be picked up by the employer the employee’s payment shall be paid into the individual member’s contribution account in the appropriate retirement_system and shall be considered accumulated_contributions of the member payment by the member may be by lump sum or by increments the service purchased under this subsection shall not be used in determining a retirement allowance until the member has accrued at least two hundred forty months of service excluding service purchased under this subsection if the member does not accrue at least two hundred forty months of service excluding service purchased under this subsection upon retirement death or written request following termination the payment plus interest shall be refunded to the member sec_61 of plan x contains the rules for service_credit determination for the purchase of service_credit for fractional year’s service sec_61 as it specifically pertains to this ruling provides that employees participating in one of the state b-administered retirement systems who are or have been employed by a school board participating in plan z a state b-operated school or a state b institution_of_higher_education which participates in plan x and who work and receive credit for less than twelve months each year may purchase the additional months of service_credit needed to total one year_of_service credit except the amount purchased shall not exceed three months the employee may purchase the service_credit by paying the retirement_system a delayed pebeneeereleeeeeeeeekeeee sec_2u u u contribution_payment employees who have service_credit prior to date or their employers the state b-operated school the state b institution_of_higher_education or the school board may purchase service_credit on behalf of the employee for previous years by paying the retirement_system the delayed contribution_payment this service is referred to as summer months service’ sec_61 further provides that the cost of service under this subsection may be paid_by both the employer and employee the employer shall pay fifty percent of the cost and the employee shall pay fifty percent of the cost the payment by the employer shall not be deposited to the member's account service_credit shall not be credited to the member’s account until both the employer's and employee’s payment is received by the retirement_system the member is only eligible to purchase the additional months under this section to total one year sec_61 of plan x provides that effective date purchase of service under plan x plan y and plan z except as provided in shall be determined by multiplying the higher of the employee's current rate of pay final rate of pay or final compensation as of the end of the month in which the purchase is made times the actuarial factors times the number of years_of_service being purchased section provides that section does not apply to sec_51 and or sec_61 c of plan x in the board_of trustees of system a adopted sec_1 of regulations r sec_1 provides in part that the board_of trustees of system a has the authority to promulgate all administrative regulations necessary or proper to carry out the provisions of plan x plan y and plan z sec_61 of plan x provides that an employee participating in one of the retirement systems administered by system a may purchase service_credit under any of the provisions of plan x plan y or plan z sec_61 of plan x gives the board_of trustees of system a the authority to establish a program to provide for the purchase of service_credit under plan x plan y and plan z pursuant to the pick up provisions of code sec_414 sec_1 of regulations r authorizes the pick up of contributions to purchase service_credit in plan x plan y and pian z by payroll deducted installments based upon the aforementioned facts and representations you request the following rulings that service_credit available for purchase as described in sec_61 other service and sec_61 summer months service of plan x is permissive_service_credit as defined in code sec_415 in a letter dated date you revised the first part of this ruling_request with respect to other service to read that other service is permissive_service_credit under code sec_415 when the other service corresponds to a period of peneeeeineeereeeeereeries qu u u uv employment either public or private sector not previously credited under plan x - that assuming the service_credit available for purchase described in ruling_request number one is permissive_service_credit as defined in code sec_415 such permissive_service_credit is subject_to the limits under sec_415 that assuming the service_credit available for purchase in ruling_request number one is permissive_service_credit as defined in code sec_415 such service_credit may be purchased by a member with amounts transferred through a direct trustee-to-trustee transfer from a code sec_403 annuity or an eligible governmental code sec_457 deferred_compensation plan and will not be includible in gross_income under sec_403 and sec_457 code sec_415 provides the limitation on annual benefits for defined benefit plans sec_415 provides in general that a participant’s benefit expressed as an annual_benefit cannot exceed the lesser_of a dollar_figure or b percent of the participant's average compensation_for his or her high years the percent of compensation limit under sec_415 does not apply to governmental plans code sec_415 provides the limitations on annual_additions for defined contribution plans sec_415 provides in general that contributions and other annual_additions for a participant may not exceed the lesser_of a dollar_figure or b percent of the participant's_compensation code sec_415 provides special rules relating to the purchase of permissive_service_credit a the requirements of such subsection b are met determined by treating the accrued_benefit derived from all such contributions as an annual_benefit for the purposes of subsection b or code sec_415 provides that if the employee make sec_1 or more contributions to a defined benefit governmental_plan within the meaning of sec_414 to purchase permissive_service_credit under such plan then the requirements of this section shall be treated as met only if- b the requirements of subsection c are met determined by treating all such contributions as annual_additions for the purposes of subsection c saeeaaeeeeenineleeeerehele sec_2uu u u u code sec_415 provides that the term permissive_service_credit means service credit- i recognized by the governmental_plan for purposes of calculating a participant's benefit under the plan ii which such participant has not received under such governmental_plan and iii which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit code sec_415 provides the limitation of nonqualified service sec_415 provides that a plan shall fail to meet the requirements of this section i ii more than years of permissive_service_credit attributable to nonqualified service are taken into account for purposes of this subsection or any permissive_service_credit attributable to nonqualified service is taken into account under this subsection before the employee has at least years of participation in the plan code sec_415 generally defines the term nonqualified service as service other than i service as an employee of the federal government any state or political_subdivision or agency_or_instrumentality thereof ii service as an employee of certain educational organizations who are described in sec_170 of the code iii service as an employee of an association of employees who are described in i or iv military service sec_415 further provides that in the case of such service previously described in i ii and iii such service will be nonqualified service if recognition of such service would cause a participant to receive a retirement benefit for the same service under more than one plan with respect to your first ruling permissive_service_credit relates to an actual period_of_service or period of employment for which the employee has not yet been credited with performing service for an employer under the terms and provisions of a plan and for which the employee would be credited with performing under the terms and provisions of a plan once payment is made in this case system a proposes to link other service that is purchasable under sec_61 of plan x to a period of employment public or private sector for which the member has not previously received credit under the terms of system a the member has not received credit with performing service for the employer for these periods of prior employment but would be credited with performing service once payment if made the additional service that is purchasable under this section of plan x is recognizable by plan x for purposes of daaeeeeeneeaeaheenneeeeeeee 2u u y u u ya calculating a member's benefit as one of the criteria used to calculate the retirement allowance under the plan is the member's years_of_service since the other service relates to an actual period of employment for which the member has not received credit under the terms and provisions of the plan and such additional service can only be purchased by a member making an additional voluntary contribution to plan x we conclude that the other service that is purchasable under sec_61 as revised by system a in its letter dated date is permissive_service_credit under sec_415 of the code with respect to the summer months service in your first ruling_request sec_61 of plan x allows members who are or have been employed by a school board that participates in plan z a state b-operated school or a state b institution_of_higher_education and who work and receive credit for less than twelve months of service during a year to purchase up to an additional three months of service that would be needed to total one year_of_service plan z defines school term or year to mean the twelve month period from july through the following june the summer months service covers a period up to three months and is included in or relates to an actual period_of_service school year or term that consists of twelve months during which the member performs or performs service for the employer the member has not been credited with performing service for the employer during the summer months but would be credited with performing service for the employer for those months once payment is made the additional service that is purchasable under this section of plan x is recognizable by the plan for purposes of calculating a member's benefit as one of the criteria used to calculate the retirement allowance under the plan is the member's years_of_service a member can only purchase the amount of service needed to total one year_of_service the member has not received credit for the additional months of service that is purchasable under this section since the eligibility to purchase such additional months is available only to employees who work and receive credit for less than twelve months of service during a year under sec_61 of plan x the cost associated with purchasing service_credit under this section may be paid_by both the employer and the member the part of this section that is pertinent to this ruling is the cost of the service_credit that is paid_by the member who makes an additional voluntary contribution to purchase the additional months of service therefore with respect to the summer months service we conclude that the summer months service that is purchasable under sec_61 of plan x by a member who makes an additional voluntary contribution to plan x to purchase such service is permissive_service_credit within the meaning of code sec_415 further with respect to ruling_request number two as it relates to the purchase of service_credit under sec_61 of plan x other service and sec_61 of plan x summer months service since we have concluded that such service is permissive_service_credit within the meaning of code section chuneeenuunereenuneneeeunns qu u u n a we also conclude that such permissive_service_credit is subject_to the limits of code sec_415 your third ruling_request involves purchasing service_credit with amounts transferred through a direct trustee-to-trustee transfer from a code sec_403 arrangement or an eligible governmental_plan as described in code sec_457 sec_61 of plan x provides in pertinent part that any member participating in one of the retirement systems administered by system a may purchase service_credit under any of the provisions of plan x plan y or pan z by transferring funds though a direct trustee-to-trustee transfer or through a direct_rollover as contemplated by code sec_401 service_credit may also be purchased by a rollover of funds pursuant to sec_402 and sec_408 of the code you state that funds transferred through a direct trustee-to-trustee transfer include code sec_403 amounts and code sec_457 amounts code sec_403 provides in general that no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan if such transfer is for the purchase of permissive_service_credit as defined in sec_415 sec_457 provides in general that no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan if such transfer is for the purchase of permissive_service_credit as defined in sec_415 since we have concluded that the other service and summer months service that is purchased with additional voluntary member contributions under sec_61 and of plan x is permissive_service_credit within the meaning of code sec_415 we conclude with respect to ruling_request number three that amounts transferred from a code sec_403 arrangement or an eligible governmental code sec_457 deferred_compensation plan through a direct trustee-to-trustee transfer will not be includible in a member's gross_income under code sec_403 b or code sec_457 to the extent that such transferred amounts are used to pay the member cost associated with purchasing the service_credit under sec_61 and sec_61 of plan x this conclusion is based on the assumption that the trustee-to-trustee transfer of the code sec_403 amounts and the direct trustee-to-trustee transfer of amounts from the eligible governmental code sec_457 deferred_compensation plan to plan x plan y or plan z meet the requirements of revrul_67_213 1967_2_cb_149 and code sec_403 and code sec_457 these rulings are based on the assumption that plan x plan y and plan z meet the requirements for qualification under code sec_401 and qualify as governmental plans as defined in code sec_414 further these rulings apply to members of plan y and plan z to the extent that such plans and members are subject_to the same limitations and requirements as described in sec_61 and sec_61 of plan x no opinion is expressed as to whether the transfer of assets as contemplated in ruling_request number three panbuneeeneneennenneeenneen pav u oe u u meets the requirements of revrul_67_213 no opinion is expressed as to the validity of the pick up arrangement of plan x plan y and pian y with respect to the pick up of mandatory employee contributions or with respect to the pick up of employee contributions to purchase service_credit as discussed in this ruling this ruling is only directed to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney form on file in this office should you have any questions about this ruling please contact ererrareeaereriere reese rr eser set oe pd ra td sincerely yours imat eoem r40ed joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
